department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division release number release date date date legend m applicant n state o date x dollar amount dear contact person identification_number contact number fax number employer_identification_number uil index we have considered your application_for recognition of exemption from federal_income_tax under internal_revenue_code sec_501 based on the information provided we have concluded that you do not qualify for exemption under code sec_521 we have also considered whether you have qualified as an agricultural or horticultural_organization under sec_501 of the code and have determined that you do not the basis for our conclusion is set forth below issue does the organization hereinafter ‘m’ qualify for exemption under sec_521 of the internal_revenue_code is no does m qualify for exemption under sec_501 of the code as an if lssue agricultural_organization facts ----- m was incorporated in the state of non o date following purpose to assist the membership in all areas of procurement to obtain the most beneficial cost for services supplies and equipment and to exercise all such powers in any capacity and on any cooperative basis that may be agreed upon article vil of m's articles states that the association shall be operated on a cooperative basis for the mutual benefit of article lil of its articles of association states the its members as harvesters of timber membership in the association shall be restricted to harvesters and associations of timber harvesters who shall patronize the association article section of m's bylaws discusses the qualifications for membership in the association this section states any person firm partnership corporation or association who is a bona_fide harvesters sic of timber products and who agrees to be a patron of the association signs a purchasing agreement with the association pays a membership fee of x dollars and meets such other conditions as may be prescribed by the board_of directors may become a member of the association m as an entity does not harvest timber m's correspondence dated date states or market timber products members are independent business people that are in the timber harvesting business the haulers of forest products in their natural state logs or chips forest road contractors or those businesses that prepare forest sites for planting plant trees do m goes on to state that m fertilization or other on site work that enhances the forest stand js not a marketing association the only products which m produces are contracts for further states that the reason that the im was goods and services for it's sic members m formed was to meet the rising cost of doing business fuel oil equipment insurance etc cost has risen at drastic rates and the m was organized to deal with these cost sic as a purchasing cooperative correspondence dated date from m states it believes it meets the requirements for exemption under sec_501 of the code as an agricultural_organization law sec_521 of the code provides exemption for farmers’ cooperatives that are farmers ‘fruit growers’ of like associations organized and operated on a cooperative basis b for the purpose of purchasing supplies and equipment for_the_use_of members or other persons and turning over such supplies and equipment to them at actual cost plus necessary expenses sec_501 of the code provides for exemption from income_tax for labor agricultural or horticultural_organizations sec_464 of the code provides that the term farming means the cultivation of land or the raising or harvesting of any agricultural or horticultural or horticultural commodity including the raising shearing feeding caring for training and management of animals for purposes of the preceding sentence trees other than trees bearing fruit or nuts shall not be treated as an agricultural or horticultural commodity sec_1_521-1 of the income_tax regulations states that cooperative associations engaged in the pu rchasing of supplies and equipment for farmers fruit growers livestock growers dairymen etc and turning over such supplies and equipment to them at actual cost plus the necessary operating_expenses are exempt sec_1_521-1 of the income_tax regulations states that cooperative organizations engaged in occupations dissimilar from those of farmers fruit growers and the like are not exempt of that section a taxpayer engaged in forestry or the it further goes on to state its ordinary accepted sense and includes stock dairy poultry sec_1_61-4 of the income_tax regulations states the term ‘farm’ embraces the farm in the ordinarily accepted sense and includes stock dairy poultry fruit and truck farms also plantations ranches and all land used for farming operations sec_1_175-3 of the income_tax regulations states growing of timber is not thereby engaged_in_the_business_of_farming that the term ‘farm’ is used in fish fruit and truck farms and also plantations ranches ranges and orchards revrul_55_611 4955_2_cb_270 states in part that an association which is not composed of farmers fruit growers or persons engaged in similar pursuits is not exempt under sec_521 of the code unless it could be considered a like association within the intendment in revrul_70_372 1970_2_cb_118 an organization composed of agricultural producers was formed to process production data for farmers for use in improving the milk production of their dairy herds each farmer sent the organization his milk production and test records for each cow in the herd the sole activity of the organization processed the records and produced statistical analyses that enabled farmers to make comparisons with standards established by the state college of agriculture the analyses were sent to each farmer on a fee basis the farmer used the analyses in the management of his herd for the purpose of improving the quantity and quality of the milk production the costs of the organization's operations were met solely from the fees charged the service held that the organization was not exempt under sec_501 of the code because the processing of production and test records for individual farmers does not better the conditions of those engaged in agricultural pursuits improve the grade of their products or develop a higher degree of efficiency in their operations the service went on to say that the services provided simply relieve the individual farmer of work that he would either have to perform himself or have performed for him in revrul_73_308 4973_2_cb_193 the service held that a corporation organized by persons engaged in the lumber business for the purpose of marketing building materials on a cooperative basis is not an exempt farmers’ fruit growers of like cooperative organization within the meaning of sec_521 of the code in revrul_73_570 1973_2_cb_195 the service holds that an incorporated organization marketing lumber for independent lumber producing companies controlling the organization does not qualify for exemption under sec_521 of the code this ruling relied on sec_1_61-4 and sec_1_175-3 of the regulations as supporting the exclusion of lumbering from the generally accepted definition of farming lumbering is the business of cutting and converting the cut by the forest industry into lumber in revrul_74_195 1974_1_cb_135 an organization formed under state law as a nonprofit non-stock cooperative corporation to handle graze care for and manage the cattle of its members the organization carries out these operations on a range which it operates under a permit from a governmental agency in actual operation the organization provided such supplies materials feed and equipment as may be useful or necessary for the handling and breeding of said livestock the service held that the organization did not meet the requirements for exemption under sec_501 of the code because the principal purpose of the organization was to provide a direct business service for its members’ economic benefit application of law m originally requested exemption under sec_521 of the code as a farmers’ cooperative for the purpose of purchasing supplies and equipment for_the_use_of its members m does not qualify for exemption under sec_521 because it is nota farmers’ fruit growers or other like organization m's membership consists of persons involved in the harvesting of timber hauling of forest products in their natural state forest road contractors and those businesses that prepare forest sites for planting plant trees do fertilization or other site work that enhances the forest stand as referenced above sec_464 of the code states that trees other than those that bear fruit or nuts shall not be treated as an agricultural commodity also sec_1_175-3 states a taxpayer engaged in forestry or the growing of timber is not engaged_in_the_business_of_farming sec_4 b d and d all support our contention that the harvesting of timber is not a farming activity in revrul_55_611 the service ruled that an association which is not composed of farmers fruit growers or persons engaged in similar pursuits is not exempt under sec_521 of the code unless it could be considered a like association since harvesting timber is not a like association m cannot qualify as a farmers’ cooperative in that ruling a corporation was m is similar to the organization described in revrul_73_308 organized by persons engaged in the lumber business for the purpose of marketing building materials on a cooperative basis the service held that the organization was not a farmers’ cooperative because lumber was not a farmers’ fruit growers or other like association a similar ruling was held in revrul_73_570 in which a corporation that markets products of its members who were independent lumber producing companies was held not to be a farmers’ cooperative the ruling cited sec_4 d d and in determining that jumber is not considered a farming activity the first hurdle in becoming a farmers’ cooperative is being engaged in farming since the harvesting of trees does not come within the meaning of farming m cannot be recognized as exempt as a farmers’ cooperative under sec_521 of the code applicant’s position after receiving notice from the service that it may not qualify as exempt under sec_521 of the code m's letter dated date stated it believes it could qualify as an agricultural although not clearly stated in organization under sec_501 of the code m states the articles and by-laws a primary purpose of the coop is through the exchange of ideas information and availability of a central fund of knowledge experience and resources including access to superior equipment and technology at reduced prices to membership to improve the products of its members provide education and instruction in the art and science of timber harvesting to the surrounding community and the development of greater efficiency in such harvesting functions m cites 210_f2d_143 cir in support of its position that the purpose listed above need not be part of the articles and bylaws submitted with the application is exempt under m cites revrul_57_466 4957_2_cb_311 in support of its contention that it in revrul_57_466 the service held that a farm bureau incorporated under state law for the county-wide advancement and improvement of agriculture which in addition to sec_501 the activities in furtherance of its purposes purchases supplies and equipment for resale to members is exempt under sec_501 the service goes on to state that the resale of ie and equipment is subject_to unrelated_business_income_tax under sec_511 of the ode is not a part of its articles and bylaws government’s position the government does not disagree with m citing campbell in this case the change in m's purpose is not fatal to exemption just because it what is fatal to m exemption under sec_501 of the code is that m is not a farm bureau farm bureaus are typically organized at the state and county level and work on behalf of members at the state capital and the local county seat as well as various government regulatory agencies mis neither organized at the state or county level nor does it represent the interests of its members at various governmental regulatory agencies m's membership consists solely of those persons who are in the timber-harvesting business including haulers of forest products in their natural state forest road contractors and those businesses that prepare forest sites for planting fertilizing etc as stated in m’s letter dated date the reason that m was formed was to meet the rising cost of doing business organizations described under sec_501 include labor_agricultural_and_horticultural_organizations for reasons stated previously in this letter harvesting timber is not an agricultural activity and therefore m cannot be described under sec_501 as an agricultural_organization m is similar to the organization described in revrul_70_372 in that the services provided by m to its members relieves the individual timber harvester of work that it would either have to perform itself or have performed for it m is also similar to the organization describe in revrul_74_195 in that the principal purpose of the organization was to provide a direct business service for its members’ economic benefit conclusion see based on the information submitted it is the position of the internal_revenue_service that m does not qualify for exemption under sec_521 as a farmers cooperative nor as an agricultural_organization under sec_501 of the code to protest you you have the right to file a protest if you believe this determination is incorrect must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if that information affects our determination if your statement does not provide a basis to reconsider our determination we will forward your case to our appeals_office you can find more information about the role of the appeals_office in publication exempt_organization appeal procedures for unagreed issues an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you during the appeal process to be represented during the appeal process you must file a proper power_of_attorney form_2848 power_of_attorney and for more information about declaration of representative if you have not already done so representation see publication practice_before_the_irs and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications f you do not intend to protest this determination you do not need to take any further action if we do not hear from you within days we will issue a final adverse determination_letter to you that letter will provide information about filing tax returns and other matters please send your protest statement form_2846 and any supporting documents to the applicable address mail to internal_revenue_service eo determinations quality assurance room p o box cincinnati oh deliver to internal_revenue_service eo determinations quality assurance main street room cincinnati oh you may also fax your statement using the fax number shown in the heading of this letter you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if department of the treasury internal_revenue_service washington d c contact person identification_number contact number employer_identification_number form required to be filed tax years tax_exempt_and_government_entities_division date may dear this is our final_determination that you do not qualify for exemption from federal_income_tax under internal_revenue_code sec_521 as a farmers’ cooperative nor do you qualify for exemption as an agricultural_organization under sec_501 of the code we made this determination for the following reason s you are not a farmers’ fruit growers of other like organization in addition the harvesting of timber is not considered an agricultural activity which precludes you from being exempt under sec_501 as an agricultural_organization you must file federal_income_tax returns on the form and for the years listed above within file the returns in accordance days of this letter unless you request an extension of time to file failure_to_file the returns timely may with their instructions and do not send them to this office result in a penalty we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you agree with our deletions you do not need to take any further instructions in notice action if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service at_f you disagree with our proposed deletions follow the lf you have any questions about your if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely robert choi director exempt_organizations rulings agreements enclosures
